      Case 19-03667 Document 9 Filed in TXSB on 12/11/19 Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                         FOR SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

In re:                                                   §
                                                         §   Case No. 18-32106
ERIN ENERGY CORPORATION, et al.,1                        §
                                                         §   (Chapter 7)
         DEBTORS.                                        §
                                                         §   (Jointly Administered)
                                                         §
RONALD J. SOMMERS, CHAPTER 7                             §
TRUSTEE FOR ERIN PETROLEUM                               §
NIGERIA Ltd.,                                            §
                                                         §
         Plaintiff,                                      §
                                                         §   Adversary No. 19-03667
v.                                                       §
                                                         §
NIGERIAN AGIP EXPLORATION                                §
LIMITED,                                                 §
                                                         §
         Defendant.                                      §

     MOTION TO WITHDRAW TRUSTEE’S EXPEDITED MOTION FOR AN
     ORDER APPROVING THE METHOD OF SERVICE OF THE TRUSTEE’S
        COMPLAINT ON NIGERIAN AGIP EXPLORATION LIMITED
                       [Relates to Docket No. 2]
         Ronald J. Sommers, chapter 7 trustee for Erin Petroleum Nigeria Ltd. and plaintiff

in this adversary proceeding, seeks the Court’s permission to withdraw without prejudice

his Expedited Motion for an Order Approving the Method of Service of the Trustee’s

Complaint on Nigerian Agip Exploration Limited [Docket No. 2] (the “Motion”).




1
  The last four digits of Erin Energy Corporation’s federal tax identification number are 9798. The other
Debtors in these cases are: Erin Energy Limited; Erin Energy Kenya Limited; and Erin Petroleum Nigeria
Limited (collectively with Erin Energy Corporation, “the Erin Debtors”). The Erin Debtors’ service address
was: 1330 Post Oak Blvd., Suite 2250, Houston, TX 77056, but all correspondence regarding the Debtors
should be addressed to the chapter 7 trustee Ronald J. Sommers, Nathan Sommers Jacobs, 2800 Post Oaks
Blvd, #6100, Houston, Texas 77056.

                                                    1
     Case 19-03667 Document 9 Filed in TXSB on 12/11/19 Page 2 of 3



       WHEREFORE, the Trustee requests the entry of an order approving withdrawal of

the Motion without prejudice and granting the Trustee such other and further relief as the

Court deems just and proper.

Dated: December 11, 2019
       Houston, Texas

                                            Respectfully submitted,


                                            /s/    Elizabeth M. Guffy
                                            David E. Harrell, Jr.
                                            TBN 00793905
                                            Elizabeth M. Guffy
                                            TBN 08592525
                                            LOCKE LORD LLP
                                            600 Travis, Suite 2800
                                            Houston, Texas 77002
                                            Telephone: 713-226-1200
                                            Facsimile: 713-223-3717
                                            E-mail: dharrell@lockelord.com
                                                    eguffy@lockelord.com

                                            ATTORNEYS  FOR  RONALD   J.
                                            SOMMERS, CHAPTER 7 TRUSTEE
                                            FOR ERIN PETROLEUM NIGERIA
                                            Ltd.




                                            2
     Case 19-03667 Document 9 Filed in TXSB on 12/11/19 Page 3 of 3



                                  Certificate of Service

        I hereby certify that on December 11, 2019, a true and correct copy of the foregoing
was served electronically through the Court’s ECF system on all parties registered for such
service and by email at the following addresses on counsel who have previously appeared
for Nigerian Agip Exploration Limited in the Erin Debtors’ jointly administered
bankruptcy cases:

       Ronald J. Silverman – ronald.silverman@hoganlovells.com
       John D. Beck – john.beck@hoganlovells.com
       Randall A. Rios – randy.rios@huschblackwell.com
       Timothy A. Million – tim.million@huschblackwell.com



                                             /s/    Elizabeth M. Guffy
                                             Elizabeth M. Guffy




                                             3
